El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Los apelantes heredaron de sn madre una finca urbana. Siendo menores todavía(1) y estando bajo la patria potestad de su padre, éste solicitó de la corte de distrito autoridad para hacer un préstamo de $5,000 a nombre de los menores, otorgando en garantía del mismo, una hipoteca sobre la re-ferida finca. La solicitud manifestaba que la finca estaba sujeta a dos hipotecas de $1,000 y $917.20, que so habían *977otorgado con la correspondiente autorización judicial; que se habían radicado ya las demandas para ejecutar estas hi-potecas; que este préstamo era necesario para pagar estas deudas hipotecarias o de lo contrario la finca aquí envuelta, valorada en $15,000, sería vendida en pública subasta; que el préstamo también era necesario para hacer reparaciones a la propiedad, pagar contribuciones vencidas y hacer frente a otras necesidades urgentes de los menores.
El hijo que había llegado a la mayoridad dió su confor-midad a la transacción. La corte de distrito celebró una vista en cuanto a la necesidad y conveniencia de dicho prés-tamo. El fiscal manifestó que no tenía oposición al prés-tamo. Por resolución de julio 31 de 1931 la corte de dis-trito concedió el permiso para hacer el préstamo y la hi-poteca.
Este caso tiene el aspecto especial de que el dinero se tomó a préstamo del tutor de un veterano demente, cuyos asuntos también eran administrados por la misma corte de distrito. El tutor, quien era el padre del veterano, solicitó permiso para hacer el préstamo aquí envuelto. Manifesta-ba que la ley Federal lo obligaba a invertir provechosa-mente el dinero de su hijo; que el interés pagado por los bancos sobre los depósitos era bajo; y que creía que este préstamo era una buena inversión. Mencionaba en su mo-ción las cargas existentes, los pleitos de ejecución pendien-tes y la parte dispositiva de la resolución de la corte, del 31 de julio de 1931, autorizando al padre de los apelantes a hacer el préstamo. Expresamente decía en su moción que el préstamo se iba a hacer al 1 por ciento mensual, “con todas las condiciones propias e inherentes a esta clase de negocios”. La resolución de la corte declarando con lugar la moción repetía estos términos y condiciones.
Por escritura pública otorgada el 30 de octubre de 1931 se consumó la transacción de préstamo e hipoteca entre el padre de los menores y el tutor del veterano. Las partes *978dispositivas de las antedichas resoluciones de la corte se incorporaron y se hicieron parte de este documento. (2) Tam-bién disponía que “El rédito anual será el doce por ciento pagadero por mensualidades vencidas; pero si al vencer tres meses consecutivos no se satisficiere el interés correspon-diente a los mismos, por este sólo hecho se entenderá ven-cida toda la obligación, quedando facultado el acreedor a reclamar todo-el capital e intereses devengados”.
En vista del hecho de que los deudores hipotecarios de-jaron de pagar las mensualidades de intereses durante los últimos nueve meses, el 3 de febrero de 1933, el.acreedor hipotecario — el veterano demente, representado por su tutor —radicó un procedimiento ejecutivo sumario en el que re-clamaba el principal de $5,000, intereses en la suma de $450 y $500 para costas, gastos y honorarios de abogado según lo dispuesto en la hipoteca. La finca se adjudicó al acree-dor hipotecario en subasta pública celebrada el 31 de agosto de 1933, por la suma de $6,200, que era lo que se le adeu-daba al acreedor.
Al llegar a su mayoridad los apelantes,(3) entablaron el presente pleito, solicitando la nulidad del procedimiento eje-cutivo sumario y otros remedios. Después de un juicio en los méritos, la corte de distrito dictó sentencia desestimando la demanda. Esta es una apelación contra dicha sentencia.
 La única contención de los apelantes que exige consideración aquí, es que el padre de los menores se excedió en la autorización concedídale por la resolución de la corte del 31 de julio de 1931, que permitía el otorgamiento de la escritura de hipoteca, a tal extremo que es nuestra obligación anular la ejecución sumaria de la misma. Las cláusulas de la escritura de hipoteca atacadas específicamente son aquéllas que disponen (1) intereses al 12 por ciento, más *979una cláusula de vencimiento anticipado por falta de pago; (2) la tasación de la finca por las partes contratantes en la suma de $10,000 de conformidad con el artículo 127 de la Ley Hipotecaria, según fue enmendado por la Ley número 69, Leyes de Puerto Rico, 1931 (pág. 433); (3) el pago de $500 para costas, gastos y honorarios de ahogado en caso de procedimientos judiciales en ejecución. (4)
En el caso de United States v. 524.72 Acres of Land, 33 F. Supp. 474 (Dist. Ct. La., 1940) los Estados Unidos ex-propiaron cierta parcela de terreno incluyendo como un de-mandado al dueño que aparecía del registro. La Sucesión de un tal Jones intervino, alegando que ellos eran los due-ños. Entre otras cosas alegaron, como aquí, que una madre con patria potestad se había excedido en su autoridad al otorgar una hipoteca en garantía de un préstamo hecho para beneficio de sus hijos menores. Al resolver esta conten-ción, la corte de distrito empleó el siguiente lenguaje (págs. 465-6):
“La objeción principal es que las disposiciones del consejo de familia, citadas bajo el apartado (a) y que forman parte de la auto-rización judicial, no permiten que una hipoteca para garantizar el pago de un pagaré, contenga el pacto de non alienando; que contenga la confesión de sentencia; que otorgue el derecho de procedimiento ejecutorio; que prescriba una renuncia de hogar seguro; y que dis-ponga la venta sin el beneficio de tasación.
“Nuestra conclusión es que el lenguaje empleado autoriza el prés-tamo; implicándose las condiciones necesarias para garantizarlo.

( i

“El lenguaje es ‘y el interés de los menores en la finca a ser hipotecada para garantizar el préstamo, junto a todos los intereses de su madre, hermano y hermanas, quienes son los herederos mayores’. Esto significaba que por convenio de las partes se llegaba a una hi-poteca con sus condiciones incidentales. La madre, como tutora natural de sus menores y de ella misma, individualmente, y los hijos *980mayores por sí mismos, están a un lado, y del otro lado está el banco me presta el dinero. Estaba autorizada para torear dinero a présta-mo otorgando como garantía una hipoteca sobre los bienes. La hi-poteca se hizo para que conllevara una confesión de sentencia, e in-cluyera la renuncia de hogar seguro, así como la renuncia del beneficio de tasación, porque de lo contrario el banco no concedía el préstamo. La tut.ora natural estaba autorizada para conceder o retener estas condiciones en el amplio ejercicio de. su discreción. No se le obligó a aceptarlas. La ley presupone que actuó de la mejor forma en be-neficio del menor.
“Todas las condiciones arriba expuestas son las disposiciones usuales y acostumbradas que se incluyen en los préstamos hechos en Louisiana garantizados por hipoteca sobre inmuebles rústicos. Si bien aparentemente drásticas, aseguran el rápido cobro y, obviamente, facilitan conseguir el préstam'o, -y un interés mucho más ven-tajoso”.(5)
Nos damos cuenta de los peligros envueltos en cualquier relajación indebida de las limitaciones tradicionalmente im-puestas por el derecho civil a los tutores y padres con pa-tria potestad. Cf. Tutorship-Order for Hypothecation of Minors’ Immovables — “Usual Security Clauses”, 8 Tulane L. Rev. 438-40, criticando adversamente Gumpert v. Signal, 152 So. 403. Sin embargo, cada caso de esta naturaleza debe resolverse por sus propios méritos. Y de los hechos del pre-sente, basta que digamos que es innecesario decidir aquí si iríamos tan lejos como lo hizo la corte en United States v. 524.72 Acres of Land.
Nuestro enfoque del problema aquí envuelto quizá pueda exponerse, citando el caso de Scottish-Americans Mortgage *981Co. Ltd. v. Ogden et al., 21 So. 116 (La., 1896), donde la corte dijo a la pág. 118': “Los tutores, cuando contratan de con-formidad con las deliberaciones de.un consejo de familia, deben limitarse a las claras y bien definidas instrucciones que reciben. El contrato recibe su fuerza obligatoria del consejo de familia. Cualquier desviación de la recomenda-ción que inflija el más leve daño a los menores, o que renun-cie cualquier derecho que puedan tener, equivale a como si nunca se hubiera otorgado, ...” (Bastardillas nuestras).
Usamos un lenguaje similar en Costa v. Piaza, 51 D.P.R. 689, donde dijimos a la pág. 698: “Es evidente que el pro-pósito fundamental de la autorización judicial — la adquisi-ción para los otros cinco condueños del condominio de. José —fué cumplido. De los hechos probados no se desprende que haya habido intención alguna por parte del acreedor hipotecario de defraudar a los menores. Los intereses y de-rechos de los menores no han sido lesionados en manera al-, guna por la negociación del préstamo en la forma en que éste fué realizado. . . . Habiéndose realizado el fin legal de la negociación, la variante que hubo en los medios utiliza-dos para su realización es, a nuestro juicio, en ausencia de fraude o confabulación imputable al acreedor, insuficiente para basar en ella la declaración de nulidad de la primera hipoteca. . . . ”.
Por tanto se podría argumentar aquí que la escritura de hipoteca contenía sólo condiciones que son corrientes y acos-tumbradas en la clase de transacción envuelta; que ningún daño discernible se causó con ello a los menores; y que el propósito fundamental de la autorización se llevó a efecto sin que mediara imputación alguna de fraude o dolo. No es necesario que decidamos si dicho argumento prevalecería en todos los casos. Aquí sólo decidimos que varios factores adicionales son decisivos contra la reclamación de nulidad. El primero es que las anteriores hipotecas, que estaban a punto de ser ejecutadas y se pagaron con el préstamo aquí *982hecho, contenían disposiciones para costas, gastos y honora-rios de ahogado; y por lo menos nna de ellas devengaba intereses al 12 por ciento. (6)
El segundo factor adicional qne tiene gran peso aquí es qne el acreedor era nn veterano demente, qne tenía derecho a la misma protección judicial qne los apelantes; y sn tutor obtuvo contemporáneamente la aprobación de la misma corte de distrito para hacer el préstamo aquí envuelto con nna disposición expresa en la resolución en cnanto al interés del 12 por ciento. (7)
Creemos conveniente aclarar nna vez más qne este caso envuelve una situación especial, y qne en manera alguna es-tamos liberalizando los estrictos requisitos del artículo 614 del Código de Enjuiciamiento Civil, incluyendo los requisi-tos de sus incisos 6-9, al efecto de que la petición del tutor debe contener la naturaleza y las condiciones específicas de los contratos o transacciones a efectuarse a nombre del me-nor o incapaz.

La.sentencia de la corte de distrito será confirmada.


 Con la excepción de Roseada Burekhart Sanz que para osa época ya era mayor de edad.


 Además, las hipotecas anteriores pendientes se cancelaron debidamente en esta misma escritura.


Los apelantes también incluyen a Bosenda Burekhart Sauz quien, como hemos visto, era mayor de edad cuando ocurrieron todos estos hechos.


No consideramos ciertos argumentos rechazados' por la corte inferior y no renovados aquí. Tampoco consideramos contenciones hechas en apelación por primera vez.


Deseartamos ciertos casos estatales de Louisiana como inaplicables, Gumpert v. Signal, reportado en 151 So. 136 (1933), 156 So. 403 (1934), 156 So. 174 (1934) porque allí estaba envuelta la frase “todas las cláusulas usuales en cuanto a garantía” que específicamente aparecen en las autorizaciones judicia-les allí envueltas y que no aparecen en la resolución de la corte en este caso, de fecha 31 de julio de 1931.
De igual manera es inaplicable aquí la Resolución del 87 de enero de 1900 de la Dirección General de los Registros de España, porque allí el tutor otorgó un contrato enteramente diferente que el autorizado: se le autorizó a vender los bienes del menor; _ sin embargo otorgó un contrato de venta con pacto de retro.


Este tipo de interés era permisible cuando se otorgó la escritura aquí envuelta. Véase Ley núm. 5, Leyes de Puerto Rico, 1933, Sesión Extraordinaria, pág. 27.


Los apelantes, citando Lókpez v. Fernández, 61 D.P.R. 522, alegan ante nos, como motivo de nulidad en este caso, que el fiscal de distrito no compareció personalmente a la vista sobre la autorización judicial. Pero, si bien censura-mos dicha práctica, no resolvimos en el caso de Lóhpez que este defecto por sí solo daba lugar a la nulidad de la resolución.